Citation Nr: 0616726	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-00 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating for pelvic inflammatory 
disease with partial salpingectomy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1983 through 
April 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.


FINDING OF FACT

The veteran has residuals of pelvic inflammatory disease with 
partial salpingectomy, which is controlled by medication.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent have not 
been met for the service-connected pelvic inflammatory 
disease with partial salpingectomy.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.116, Diagnostic Codes 7614 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See, Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  In the present appeal, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate her claim for an 
increased rating, but she was not provided with notice of the 
type of evidence necessary to establish the effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran concerning this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for an increased rating.  Thus, 
any question as to the appropriate effective date to be 
assigned is rendered moot.  

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  The record reflects that the veteran 
was provided the notice required by a letter dated October 
2005 from the agency of original jurisdiction.  The letter 
specifically informed her of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what she should do 
if she had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  She was also informed to 
submit everything she had in her possession pertaining to the 
claim.  

The Board further notes that the veteran's service medical 
records have been obtained.  In addition, the veteran was 
provided with a VA examination.  Also of record are VA 
outpatient reports and private medical records.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate her claim.  The Board is also 
unaware of any such evidence.  Therefore the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had a complete VCAA notice been provided at an 
earlier time.

Thus, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all the evidence of record pertaining to the history of the 
service-connected pelvic inflammatory disease with partial 
salpingectomy.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the pelvic inflammatory disease with partial 
salpingectomy, except as reported below.  

Disability ratings are based upon scheduler requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  

The veteran's 10 percent rating for the service-connected 
pelvic inflammatory disease with partial salpingectomy is 
currently rated under Diagnostic Code 7614, disease, injury, 
or adhesions (including pelvic inflammatory disease) of the 
fallopian tubes.  38 C.F.R. § 4.116.  Under this code, 
symptoms that do not require continuous treatment are rated 
at 0 percent, symptoms that require continuous treatment are 
rated at 10 percent, and symptoms not controlled by 
continuous treatment are rated at 30 percent.  38 C.F.R. 
§ 4.116.

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
an increased rating for pelvic inflammatory disease with 
partial salpingectomy in excess of 10 percent.

History and Analysis

In a December 1986 rating decision, the RO granted service 
connection for pelvic inflammatory disease with partial 
salpingectomy and assigned the veteran a rating of 10 
percent.  In June 1999, the veteran submitted her claim for 
an increased rating.  In connection with the claim, she was 
scheduled for a gynecological VA examination in January 2000.  
The examination report shows that she complained of off and 
on sharp pain.  The examiner diagnosed a normal gynecological 
examination.  

The veteran was afforded VA examinations regarding her pelvic 
inflammatory disease with partial salpingectomy in August, 
2001, February 2004, and November 2005.  The August 2001 
examination noted a normal examination with no reported 
complaints.  The examiner also noted the veteran reported 
regular, but variable menses and a history of surgery for an 
ectopic pregnancy.  The February 2004 VA examination also 
noted a normal examination with no evidence of peritubal or 
periovarian adhesions present.  The examiner did note Fitz 
Hugh Curtis syndrome but found no tubal damage. 

The November 2005 VA examination revealed pelvic pain related 
to partial salpingectomy and possible pelvic inflammatory 
disease.  The examiner noted mild tenderness on deep 
palpitation, but found no evidence of peritubal or 
periovarian adhesions or tubal damage.  The examiner also 
recorded the veteran's past history of ectopic pregnancy in 
approximately 1985, as well as current complaints of pelvic 
pain, ranging from mild cramping, to pain bad enough that she 
wants to lie down.  The examiner further noted the veteran 
reported that Tylenol or heat helped alleviate her pelvic 
pain and that she had never missed work due to the pain.  The 
veteran also indicated that her PAP smears have always been 
within the normal limits.  

The veteran also submitted VA outpatient records and private 
medical records relating to her pelvic inflammatory disease.   
Review of these records reveals that the veteran consistently 
reported a history of pelvic inflammatory disease and ectopic 
pregnancy during service.  In September 1990, the veteran 
underwent a diagnostic laparoscopy, which resulted in a 
diagnosis of acute pelvic pain and Fitz Hugh Curtis Syndrome.  
VA outpatient records note that the veteran reported a 
history of chronic pelvic pain in relation to her ectopic 
pregnancy in service.  However, these records show normal 
gynecological examinations from 2000 to the present and 
further show no evidence of treatment for pelvic inflammatory 
disease.  The records also indicate that the veteran had 
numerous complaints of low back pain attributed to a fall in 
1997.  An August 2000 gynecological outpatient treatment 
report shows that the veteran had no complaints.  She had a 
normal pelvic examination.  There was no evidence of 
infection.  The examiner diagnosed normal pelvic examination.  
A November 2000 outpatient treatment report revealed a 
diagnosis of pelvic inflammatory disease.  The report, 
however, did not contain any physical findings regarding the 
disease.  The physical findings primarily concerned the 
veteran's back.  It appears that this diagnosis was made 
based solely on history provided by the veteran.  An October 
2001 outpatient treatment report reveals that the veteran 
complained of chronic pelvic pain for which UU laparoscopy 
was negative.  

The veteran, in her VA Form 9, dated December 2002, stated 
that her pelvic inflammatory disease can be controlled with 
over the counter medications.

The Board notes that the veteran's pelvic inflammatory 
disease with partial salpingectomy is currently rated as 10 
percent disabling under Diagnostic Code 7614.  The next 
higher rating of 30 percent rating is available when symptoms 
are not controlled by continuous treatment.  The evidence 
shows that the veteran's service-connected condition causes 
off and on pain.  There is also evidence of record which 
shows that this pain is controlled with treatment and over 
the counter medications.  Therefore, because the symptoms of 
the veteran's pelvic inflammatory disorder are controlled by 
treatment, the preponderance of the evidence is against a 
rating in excess of 10 percent for pelvic inflammatory 
disease with partial salpingectomy. 

The pertinent provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321 (2005), have been considered, but 
there is no basis for an extraschedular evaluation.  The 
Board finds that the case does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular scheduler 
standards.  In this regard, it is noted that there is no 
evidence of frequent hospitalization or marked interference 
with employment due to the veteran's pelvic inflammatory 
disease with partial salpingectomy.  Therefore, referral for 
an increased evaluation on an extraschedular basis is not 
warranted.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the-


doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to an increased rating for pelvic inflammatory 
disease with partial salpingectomy, currently evaluated at 10 
percent, is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


